PER CURIAM.
The state appeals that part of an order which suppressed evidence seized from certain buildings on defendant’s property. The letter opinion of the court, in response to defendant’s motions to controvert the affidavit and suppress the evidence seized, provided in part:
“I * * * agree with the State’s contentions on the matter of probable cause for a warrant to search the green house— so to that extent, Defendant’s motion to suppress the items seized, these shall also be denied.
“Finally, the motion to suppress items seized in the other structures shall be granted as it is apparent the search of the other structures is not based upon any tangible evidence that contraband was therein, rather, the basis was entirely the subjectively based opinions of the officer.”
For the reasons expressed in State v. Harp, 48 Or App 185, 616 P2d 564, rev den 290 Or 171 (1980), we conclude that the affidavit was sufficient.
Reversed and remanded for trial.